 

Exhibit 10.6

 

July 19, 2012

 

Vringo, Inc.

44 W. 28th Street, Suite 1414

New York , New York 10001



Re: Lock-up Agreement

Ladies and Gentlemen:

 

The undersigned, a holder of common stock, par value $0.01 per share (“Common
Stock”), or rights to acquire Common Stock, of Vringo, Inc. (the “Company”), for
other good and valuable consideration, receipt of which is hereby acknowledged,
hereby agrees for the benefit of the Company that, without the prior written
consent of the Company, the undersigned will not, from the date hereof through
the period ending six (6) months after the date hereof (the “Lock-Up Period”),
directly or indirectly: (1) offer, pledge, assign, encumber, announce the
intention to sell, sell, contract to sell (including any short sale), sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock owned either of record or beneficially or may be
deemed to be beneficially owned (as defined in the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”)) by the undersigned on the date hereof or
hereafter acquired or (2) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise, or (3) make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock, or (4) publicly announce an
intention to do any of the foregoing (the “Lock-Up”).

 

The Lock-Up shall not apply to:

 

(a) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock (i) as a bona fide gift, or gifts,
(ii) to an immediate family member (as such term is defined in Item 404 of
Regulation S-K) or a trust for the direct or indirect benefit of the undersigned
or such immediate family member of the undersigned, or (iii) by will or
intestacy;

 

(b) the exercise of options granted under the Company’s 2012 Employee, Director
and Consultant Equity Incentive Plan (the “2012 Plan”) and 2006 Stock Option
Plan (the “2006 Plan”) [AND WITH RESPECT TO DONALD STOUT – or assumed in
connection with the consummation of the transactions consummated by the
Agreement and Plan of Merger, dated March 12, 2012, by and between the Company,
VIP Merger Sub, Inc. and Innovate/Protect, Inc. (the “Merger”)] provided that
the shares of Common Stock delivered upon such exercise are subject to the
Lock-Up;

 



1

 

 

(c) transfers of shares of Common Stock to the Company (i) as forfeitures to
satisfy tax withholding and remittance obligations of the undersigned in
connection with the vesting or exercise of equity awards granted pursuant to the
Company’s 2012 Plan and/or 2006 Plan [AND WITH RESPECT TO DONALD STOUT – or
assumed in connection with the Merger];

 

[(d) the exercise of any of the Company’s Series 1 Warrants and Series 2
Warrants issued to the undersigned in connection with the Merger (collectively,
the “Warrants”) and the sale or disposition of the shares of Common Stock
issuable thereunder, in the event the Company calls such Warrants for redemption
pursuant to and in accordance with the provisions of the Warrants; and][ONLY
APPLICABLE TO I/P’S FORMER OFFICERS AND DIRECTORS]

 

(e) the conversion of the Company’s Series A Preferred Stock that are
outstanding as of the date hereof, provided that the shares of Common Stock
delivered upon such conversion are subject to the restrictions set forth in the
Lock-Up; and

 

(f) the establishment of a trading plan that complies with Rule 10b5-1 under the
Exchange Act; provided, however, that (i) the restrictions shall apply in full
force to sales or other dispositions pursuant to such Rule 10b5-1 plan during
the Lock-Up Period and (ii) no public announcement or disclosure of entry into
such Rule 10b5-1 plan is made or required to be made during the Lock-Up Period,
including any filing with the SEC under Section 13 or Section 16 of the Exchange
Act;

 

provided that in case of any transfer pursuant to clause (a) above, each
transferee, trustee, donee or distributee shall sign and deliver a lock-up
letter substantially in the form of this Lock-Up Agreement, and provided further
that such transfer shall not involve a disposition for value and such transfer
is not required to be reported in any public report or filing with the SEC
during the Lock-Up Period.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.

 

The undersigned also acknowledges that it may have to enter into a lock-up
agreement or agreements with underwriters and/or placement agents engaged by the
Company in connection with future financing(s) of the Company and the
undersigned hereby agrees to execute such lock-up agreements in the form
acceptable to the underwriters and/or placement agents.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

This Lock-Up Agreement sets forth the entire agreement of the parties with
respect to its subject matter and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party to this
Lock-Up Agreement with respect to such subject matter. Should a dispute arise
between the parties under or relating to this Lock-Up Agreement, each party
agrees that prior to initiating any formal proceeding against the other (except
when injunctive relief is appropriate), the parties will each designate a
representative for purposes of resolving the dispute.  If the parties'
representatives are unable to resolve the dispute within 14 business days, the
dispute shall be settled by mediation and then, if necessary, by arbitration
under the then-current commercial arbitration rules of the American Arbitration
Association.  The location of the proceeding shall be in New York, NY. The award
in any such arbitration shall be final, binding, conclusive and not
appealable. Judgment upon any award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.

 



2

 

 

This Lock-Up Agreement may be executed in any number of counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof. Execution and delivery of this Agreement by facsimile or other
electronic signature is legal, valid and binding for all purposes.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

      Very truly yours,                                                      
Signature:                       Print Name:                            
Acknowledged:                     VRINGO, INC.                                
By:           Name:           Title:          

 



3

 

 

 

 